Case 19-10392-BLS Doc 24 Filed 03/28/19 Page1of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT GF DELAWARE

In re: } Chapter 13
)
GREGORY BRIAN MYERS, ) Case No. 19-10392 (BLS)
)
Debtor. } Docket No. 6 and 9

ORDER DISMISSING CASE

Before the Court is the Chapter 13 Trustee’s Motion to Dismiss Case or Alternatively to
Transfer Venue to the District of Maryland (the “Motion”) [Docket No. 6]. The Motion is
supported by Wells Fargo Bank, N.A. [Docket No. 9]. In opposition to the Motion, the Debtor
has filed his Motion to Extend Time to File a Response to the Motion [Docket No. 19},, A
hearing on the Motion was held on March 26, 2019, at which time the Court heard argument
from the Debtor and the Chapter 13 Trustee. The record reflects as follows:

1, This Chapter 13 case was commenced by the Debtor pro se on February 27, 2019.

2, This Debtor is currently a Chapter 7 debtor in a case pending in the United States
Bankruptcy Court for the District of Maryland, being Case No. 15-26033 (the “Maryland Case”).

3. By a comprehensive Memorandum Opinion and Order dated September 28, 2018,
the Honorable Wendelin Lipp has denied the Debtor a discharge in the Maryland Case. That
ruling is presently on appeal in the United States District Court for the District of Maryland.!

4, The Chapter 13 Trustee seeks dismissal of this case, or alternatively transfer to

Maryland, on the ground that this Court is not a proper forum within which this Debtor might

 

' By Order dated March 26, 2019, this Court lifted the automatic stay to permit that appeal
to move forward [Docket No. 23].

-|-

 
Case 19-10392-BLS Doc 24 Filed 03/28/19 Page 2of5

seek relief under the bankruptcy laws. In support of his motion, the Trustee notes:
° The Maryland Case is still open;
. The Debtor resides in Florida;
° The Debtor has property in Florida and Maryland, but not Delaware; and

° The petition and related materials filed by the Debtor show no meaningful
connection to Delaware.

5. In response, the Debtor requests that the hearing on the Motion be adjourned until
after he files his schedules and is examined at a meeting of creditors convened under Bankruptcy
Code § 341. In addition, the Debtor contends that the Motion is proceduraily deficient as it was
not served upon ail creditors. Finally, the Debtor contends that under Bankruptcy Rule 1014, the
court handling the Maryland Case (as the first-filed case) must make the determination regarding
in which court this case should proceed.

6. This Court has considered the parties’ arguments at the hearing, reviewed all of
the submissions made by the Debtor in this case, and taken judicial notice of filings, rulings and
submissions in the Maryland Case. The Court concludes that the District of Delaware is an
improper venue for this Debtor’s case.

7. The filings before the Court show no connection to Delaware. At the hearing, the
Debtor contended that several of his creditors are Delaware corporations or are based in
Delaware, and that this will be reflected in his schedules once they are filed. This assertion, even
if true, is not sufficient to establish that Delaware is a proper venue for this case.

8. Also at the March 26, 2019 hearing, the Debtor represented that his sole hock for

venue in the District of Delaware was his interest in a corporation registered in Delaware.

 
Case 19-10392-BLS Doc 24 Filed 03/28/19 Page 3o0f5

Specifically, he stated that he is an officer, director and shareholder of a Delaware corporation.
The Court notes that that corporation, U.S. Medical Marijuana Store, Inc., was incorporated only
one day before the Debtor’s petition was filed and therefore clearly does not meet the time
requirements of 28 U.S.C. § 1408 which provides:

Except as provided in section 1410 of this title, a case under title
11 may be commenced in the district court for the district —

(1) in which the domicile, residence, principal place of business in
the United States, or principal assets in the United States, of the
person or entity that is the subject of such case have been located
for the one hundred and eighty days immediately preceding
such commencement, or for a longer portion of such
one-hundred-and-eighty-day period than the domicile, residence, or
principal place of business, in the United States, or principal assets
in the United States, of such person were located in any other
district; or

(2) in which there is pending a case under title 11 concerning such
person’s affiliate, general partner, or partnership.

Equally significant is that the business in question (and any proceeds or income received
therefrom) is presumably unlawful under federal law, further calling into question the propriety
of filing in this jurisdiction.

9, Because venue is improper in this District, the Court does not have discretion to
retain this case, but instead, must transfer or dismiss it. “[T]he Court's hands are tied by statutory
and case law when venue is unsupportable under § 1408.” In re Houghton Mifflin Harcourt Pub.
Co., 474 B.R. 122, 137 (Bankr. 8.D.N.Y. 2012). “[U]nder [28 U.S.C.] § 1406, if a case is
brought in an improper venue and an interested party timely objects, a district court has only two
options: (1) dismiss the case, or (2) transfer the case to a jurisdiction of proper venue, if it be in

the interest of justice.” Thompson v. Greenwood, 507 F.3d 416, 420 (6th Cir. 2007). “The

-3-

 
Case 19-10392-BLS Doc 24 _ Filed 03/28/19 Page 4of5

majority of courts have held that section 1406(a) governs bankruptcy cases as well as district
court cases.” Jn re Axiant, LLC, No. 09-14118 MFW, 2012 WL 5614588, at *5 (Bankr. D. Del.
Nov. 15, 2012} (Walrath, J.) “ [A] bankruptcy court faced with an improperly venued action must
either dismiss the action or transfer it...” Ja re EDP Med. Computer Sys., Inc., 178 B.R. 57, 63
(M.D. Pa. 1995). The decision between dismissing a case or transferring it rests within the sound
discretion of the Court. As this Debtor already has a case pending in another forum, dismissal is
appropriate.

10... The Debtor’s argument that Bankruptcy Rule 1014(b) precludes this Court from
hearing the Motion is similarly unavailing. Rule 1014(b) only provides that the first-filed Court
“may determine” in which Court a case might proceed. The Maryland Court’s acknowledged
prerogative under Rule 1014(b) does not impair this Court’s ability or authority to dismiss a case
which it may not retain.

11. The Court acknowledges that there may be technical defaults associated with the
filing and service of the Motion. The Court finds that any such shortcomings are not material to
disposition of the Motion, particularly given that the undisputed record reveals that this case was
improperly venued in Delaware from the outset, and may not be retained here.

12. Prompt consideration of the Chapter 13 Trustee’s Motion is particularly
appropriate as, even though this case was improperly brought here, creditors remain subject to
the automatic stay until either the case is dismissed or they obtain relief from the stay. Thus,
allowing an obviousiy defective case to proceed raises the risk that a debtor may simultaneously
benefit from an abuse of process and unfairly burden legitimate stakeholders and creditors.

BASED UPON the foregoing, it is hereby ORDERED that this case is DISMISSED;

-4..

 
Case 19-10392-BLS Doc 24 _ Filed 03/28/19 Page5of5

and it is further

ORDERED, that the Debtor’s Motion to Extend Time to File a Response to the Motion

is DENIED; and it is further

ORDERED, that the Debtor’s Motion to Strike the Joinder of Wells Fargo Bank, N.A. is

DENIED; and it is further

ORDERED, that the Order Granting Motion to Extend Time to File Schedules and/or

Statement of Affairs [Docket No. 12] is VACATED.

es

 

7 {j- bo A ( " <P
Dated: Wilmington, Delaware A ie A EA omen ge Nant bee eet tty
March 28, 2019 Brendan Linehan Shannon”

United States Bankruptcy Judge

ce: The Honorable Wendelin I. Lipp
Michael B. Joseph, Esquire
Chapter 13 Trustee
Mr. Gregory Brian Myers

 
